 Case 2:20-cv-06518-ODW-PJW Document 11-1 Filed 08/07/20 Page 1 of 2 Page ID #:39



     SO. CAL. EQUAL ACCESS GROUP
 1   Jason J. Kim (SBN 190246)
     Jason Yoon (SBN 306137)
 2   101 S. Western Ave., Second Floor
     Los Angeles, CA 90004
 3   Telephone: (213) 252-8008
     Facsimile: (213) 252-8009
 4
     scalequalaccess@yahoo.com
 5
 6   Attorneys for Plaintiff
     LAMAR MYERS
 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10   LAMAR MYERS,                                  Case No.: 2:20-cv-06518 ODW (PJWx)
11                Plaintiff,
12                                                 DECLARATION OF JASON J. KIM IN
           vs.
                                                   SUPPORT OF PLAINTIFF’S OSC
13                                                 RESPONSE RE: SUPPLEMENTAL
     KISIK SON D/B/A PURITY LIQUOR
14                                                 JURISDICTION
     MARKET; V.E. SKY WORLD, LLC; and
15   DOES 1 through 10,
16                Defendants.
17
18
19
20
21
22
23
24
25
26
27
28




                                   Declaration of Jason J. Kim - 1
 Case 2:20-cv-06518-ODW-PJW Document 11-1 Filed 08/07/20 Page 2 of 2 Page ID #:40




 1                              DECLARATION OF JASON J. KIM
 2         1.     I am licensed to practice law in the State of California and before this Court.
 3   I am an attorney with So. Cal. Equal Access Group (“Law Firm”) and represent Plaintiff
 4   and, in that capacity, am familiar with the contents herein and if called and duly sworn,
 5   could competently testify to them.
 6         2.     Based on our review of the cases filed by the Law Firm, neither the Law
 7   Firm, nor any of the attorneys within the firm, would qualify as a high-frequency litigant
 8   as that term is defined by California Code of Civil Procedure § 425.55(b)(2).
 9         3.     While the Law Firm and its attorneys have represented as attorney of record
10   10 or more high-frequency litigant plaintiffs, as defined by California Civil Code §
11   425.55(b)(1), those cases mostly result in settlement, favorable judgment, or other
12   favorable result and, therefore, are excluded from the assessment.
13         4.     To the best of my recollection, within the last 12 months, the Law Firm had
14   no cases dismissed on the merits, and we have not reached the threshold of suffering
15   those losses for the high frequency plaintiffs. We do not, therefore, meet the definition of
16   a high-frequency litigation under CCP § 425.55(b)(2).
17
18         I declare under penalty of perjury under the laws of the United States and the laws
19   of the State of California that the foregoing is true and correct. Executed this 7th day of
20   August 2020, at Los Angeles, California.
21
22                                          ___/s/ Jason J. Kim______________________
23                                          JASON J. KIM
24
25
26
27
28




                                   Declaration of Jason J. Kim - 2
